RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1902-15T2

M.B.,

        Appellant,

v.

NEW JERSEY DEPARTMENT OF
CHILDREN AND FAMILIES,

     Respondent.
_______________________________

               Submitted June 19, 2017 – Decided          July 10, 2017

               Before Judges Fisher and Fasciale.

               On appeal from New Jersey             Department     of
               Children and Families.

               Maxwell Brothers, appellant pro se.

               Christopher S. Porrino, Attorney General,
               attorney for respondent (Andrea M. Silkowitz,
               Assistant Attorney General, of counsel; Joann
               M. Corsetto, Deputy Attorney General, on the
               brief.)

PER CURIAM

        M.B., the father of a child born in 2004, appeals from an

October 22, 2015 final agency decision by the New Jersey Division

of     Child    Protection     and    Permanency     (Division)     determining,
pursuant   to   N.J.A.C.   10:129-7.3(c)(3),   that   an   allegation   of

neglect had not been established.      Such a determination allows the

Division to maintain a record of its investigation should future

interventions become necessary.     M.B. requests that we modify the

results of the investigation by concluding that the allegations

of neglect are unfounded.

     On appeal, M.B. argues the following points:

           [Point I]

           Facts do not support the finding of "not
           established." A finding of "unfounded" is
           supported by the facts. The agency has not
           found ANY facts of the nature of those listed
           in [N.J.S.A.] 9:6-21, definitions of child
           abuse and neglect.        Agency has acted
           unreasonably and arbitrarily.

           [Point II]

           Agency acted arbitrarily, capriciously and
           unreasonably in relying on the interview of
           an   impaired  child  whose   testimony  had
           additionally been prejudiced and colored by
           allegers of the neglect.   The fact findings
           are not credible and the agency acted
           unreasonably and capriciously in its fact
           finding[s].

           [Point III]

           Agency policies and procedures are arbitrary,
           capricious and unreasonable in denying the in-
           agency appeal of a "not established" finding.




                                   2                             A-1902-15T2
     After careful consideration of the record, we are satisfied

that M.B.'s arguments lack sufficient merit to warrant discussion

in this opinion.   R. 2:11-3(e)(1)(E).

     Affirmed.




                                3                         A-1902-15T2